By the Court.

Action for an injury to the person of plaintiff’s testator, causing his death; there being no contract relation connected with the injury. After a demurrer to the complaint had been overruled, defendant, Thompson died. This is a motion to substitute his executors as parties defendant.
At common law, a cause of action for a pure personal tort died with the death of either party. It is the same under the statute, except as changed by Gen. St. 1878, c. 77, § 2. The change effected by that section does not extend to preserving the cause of action in such case against the representatives of the deceased tort-feasor.
Motion denied.